       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Allan J. Williams II,                    Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     United Parcel Service, Inc., an          Act; Unruh Civil Rights Act
       Ohio Corporation.
15
                 Defendants.
16
17
           Plaintiff Allan J. Williams II (“Plaintiff”) complains of United Parcel
18
     Service, Inc., an Ohio Corporation (“Defendants”), and alleges as follows:
19
       PARTIES:
20
       1. Plaintiff is a disabled individual and a member of a protected class of
21
     persons under the Americans with Disabilities Act. Plaintiff is completely deaf
22
     and relies entirely on closed captioning to consume audio content such as
23
     movies, videos or tutorials.
24
       2. Defendant United Parcel Service, Inc. (“UPS”) owned or operated the
25
     UPS stores located throughout California, including stores in Los Angeles and
26
     San Francisco Counties, in December 2020.
27
       3. Defendant UPS owns or operates the UPS stores located throughout
28


                                           1

     Complaint
       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 2 of 8




1    California, including stores in Los Angeles and San Francisco Counties
2    currently.
3      4. Defendant UPS owned or operated the UPS website, with a root domain
4    of UPS.com, and all related domains, subdomains and/or content contained
5    within it, (“Website”) in December 2020.
6      5. Defendant UPS owns or operates the Website currently.
7      6. UPS is a sales establishment or service establishment as understood by
8    42 U.S.C. § 12181(7)
9      7. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein, is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18     JURISDICTION & VENUE:
19     8. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
22     9. This court has supplemental jurisdiction over Plaintiff’s non-federal
23   claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
24   formed from the same case and/or controversy and are related to Plaintiff’s
25   ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
26     10. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
27   is subject to personal jurisdiction in this District due to its business contacts
28   with the District.


                                            2

     Complaint
       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 3 of 8




1
2      FACTUAL ALLEGATIONS:
3      11. Plaintiff is deaf and is a member of a protected class under the ADA.
4      12. Plaintiff relies on subtitles and closed captioning to consume audio in
5    recorded content.
6      13. UPS operates “brick and mortar” facilities throughout California open
7    to the public, places of accommodation, and business establishments.
8      14. UPS offers videos on its Website to induce customers to purchase its
9    goods and services and to provide ideas on how to best use them. Websites and
10   videos are some of the facilities, privileges, or advantages offered by
11   Defendants to patrons of UPS.
12     15. Plaintiff was a prospective customer who wished to access Defendant’s
13   goods and services.
14     16. Plaintiff specifically was looking for information on how to track
15   packages and shipping protocols.
16     17. Plaintiff visited the Website in December 2020 to look for information
17   about the company and its products.
18     18. When Plaintiff attempted to view video content on the Website, he
19   discovered that the videos lacked closed captioning, which made him unable
20   to fully understand and consume the contents of the videos.
21     19. Plaintiff experienced difficulty and discomfort in attempting to view
22   videos including: “UPS A Collaborative Journey”; “UPS Discover Controlled
23   Substances”; “UPS Learn how to ship a Package”; and “UPS Learn how to
24   Track a Package”.     As a result of this inaccessibility he was unable to
25   understand the content and was deterred from further use of the Website.
26     20. Currently, the Defendants either fail to provide an accessible website or
27   Defendants have failed to maintain in working and useable conditions those
28   website features required to provide ready access to persons with disabilities.


                                            3

     Complaint
       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 4 of 8




1      21. Despite multiple attempts to access the Website using Plaintiff’s
2    computer, Plaintiff has been denied the full use and enjoyment of the facilities,
3    goods and services offered by Defendants as a result of the accessibility
4    barriers.
5      22. Plaintiff personally encountered accessibility barriers and has actual
6    knowledge of them.
7      23. By failing to provide an accessible website, the defendants denied
8    Plaintiff full and equal access to the facilities privileges or advantages offered
9    to their customers.
10     24. Plaintiff has been deterred from returning to the website as a result of
11   these prior experiences.
12     25. The failure to provide accessible facilities created difficulty and
13   discomfort for the Plaintiff.
14     26. If the Website had been constructed equally accessible to all individuals,
15   Plaintiff would have been able to navigate the website and avail himself of its
16   goods and/or services.
17     27. Additionally, Plaintiff is a tester in this litigation and seeks future
18   compliance with all federal and state laws. Plaintiff will return to the Website
19   to avail himself of its goods and/or services and to determine compliance with
20   the disability access laws once it is represented to him that the UPS and
21   Website are accessible.
22     28. Plaintiff is currently deterred from doing so because of Plaintiff’s
23   knowledge of the existing barriers and uncertainty about the existence of yet
24   other barriers on the Website. If the barriers are not removed, Plaintiff will
25   face unlawful and discriminatory barriers again.
26     29. The barriers identified above violate easily accessible, well-established
27   industry standard guidelines for making digital content accessible to people
28   with hearing-impairments to access websites. Given the prevalence of


                                             4

     Complaint
       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 5 of 8




1    websites that have implemented these standards and created accessible digital
2    content, it is readily achievable to construct an accessible website without
3    undue burden on UPS or a fundamental alteration of the purpose of the
4    Website.
5      30. Compliance with W3C Web Content Accessibility Guidelines
6    (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
7    standard that has been adopted by California courts for website accessibility.
8      31. It’s been established that failure to remove inaccessible website
9    conditions violates the ADA and California law and requiring compliance with
10   industry access standards is a remedy available to the plaintiff.
11     32. The website content was intentionally designed, and based on
12   information and belief, it is the Defendants’, policy and practice to deny
13   Plaintiff access to the website, and as a result, deny the goods and services that
14   are otherwise available to patrons of UPS.
15     33. Due to the failure to construct and operate the website in line with
16   industry standards, Plaintiff has been denied equal access to Defendant’s
17   stores and the various goods, services, privileges, opportunities and benefits
18   offered to the public by UPS.
19     34. Closed captioning can be provided at little cost, sometimes free or mere
20   dollars per minute of video content.
21     35. Given the nature of the barriers and violations alleged herein, the
22   plaintiff alleges, on information and belief, that there are other violations and
23   barriers on the Website that relate to his disability. In addition to the barriers
24   he personally encountered, Plaintiff intends to seek removal of all barriers on
25   the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
26   524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
27   sue to have all barriers that relate to their disability removed regardless of
28   whether they personally encountered the barrier).


                                             5

     Complaint
       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 6 of 8




1      36. Plaintiff will amend the complaint, to provide further notice regarding
2    the scope of the additional demanded remediation in the event additional
3    barriers are uncovered through discovery. However, please be on notice that
4    the plaintiff seeks to have all barriers related to his disability remedied.
5    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
6    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
7    Defendants.) (42 U.S.C. section 12101, et seq.)
8      37. Plaintiff re-pleads and incorporates by reference, as if fully set forth
9    again herein, the allegations contained in all prior paragraphs of this
10   complaint. Defendant is a public accommodation with the definition of Title
11   III of the ADA, 42 USC § 12181.
12     38. The website provided by the Defendant is a service, privilege or
13   advantage of Defendant’s public accommodations.
14     39. When a business provides services such as a website, it must provide an
15   accessible website.
16     40. Here, access to an accessible website has not been provided. A failure to
17   provide an accessible website is unlawful discrimination against persons with
18   disabilities.
19     41. Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods and services of any
21   place of public accommodation is offered on a full and equal basis by anyone
22   who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
23   § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
24   reasonable modifications in policies, practices, or procedures, when such
25   modifications are necessary to afford goods, services, facilities, privileges,
26   advantages, or accommodations to individuals with disabilities, unless the
27   accommodation would work a fundamental alteration of those services and
28   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”


                                              6

     Complaint
       Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 7 of 8




1      42. Here, the failure to ensure that the accessible facilities were available
2    and ready to be used by the plaintiff is a violation of the law.
3      43. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
4    set forth and incorporated therein, Plaintiff requests relief as set forth below.
5    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
6    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
7    Code § 51-53.)
8      44. Plaintiff repleads and incorporates by reference, as if fully set forth
9    again herein, the allegations contained in all prior paragraphs of this
10   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11   that persons with disabilities are entitled to full and equal accommodations,
12   advantages, facilities, privileges, or services in all business establishment of
13   every kind whatsoever within the jurisdiction of the State of California. Cal.
14   Civ. Code §51(b).
15     45. The Unruh Act provides that a violation of the ADA is a violation of the
16   Unruh Act. Cal. Civ. Code § 51(f).
17     46. Defendants’ acts and omissions, as herein alleged, have violated the
18   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19   rights to full and equal use of the accommodations, advantages, facilities,
20   privileges, or services offered.
21     47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22   discomfort or embarrassment for the plaintiff, the defendants are also each
23   responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
24   55.56(a)-(c).
25     48. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
26   set forth and incorporated therein, Plaintiff requests relief as set forth below.
27
28


                                              7

     Complaint
         Case 3:21-cv-00270-DMR Document 1 Filed 01/12/21 Page 8 of 8




1             PRAYER:
2             Wherefore, Plaintiff prays that this Court award damages and provide
3    relief as follows:
4          1. A Declaratory Judgment that at the commencement of this action
5    Defendants were in violation of the requirements of the ADA due to
6    Defendants’ failures to take action to ensure that its websites were fully
7    accessible to and independently usable by hearing-impaired individuals,
8    including providing closed-captioning on all video content containing audio
9    elements.
10         2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
11   enjoining Defendants from violating the ADA with respect to its website,
12   including a requirement that all current and future audio-video content be
13   closed captioned at the time of upload.
14         3. Damages under the Unruh Civil Rights Act § 51 1, which provides for
15   actual damages and a statutory minimum of $4,000 for each offense.
16         4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
17   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
18
     Dated: January 11, 2021                   CENTER FOR DISABILITY ACCESS
19
20
21
                                               By: ______________________________
22
                                               Russell Handy, Esq.
23                                             Attorney for Plaintiff
24
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               8

     Complaint
